El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
h — i
El presente caso se originó como resultado de una que-rella instada, el día 2 de marzo de 1995, ante la Sala de Humacao del Tribunal de Primera Instancia, por un grupo de dieciocho empleados de la corporación Collazo Systems Analysis, Inc. (COLSA) al amparo del procedimiento suma-rio dispuesto por la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq., contra la referida compañía, contra Simon Pristoop y contra las Compañías de Seguros A, B y C (en adelante la parte que-rellada peticionaria).
En la mencionada querella, los empleados reclamaron el pago de horas extras, los intereses legales correspondien-tes y una suma de honorarios, todo ello conforme las dis-posiciones de la Ley de Horas y Días de Trabajo, Ley Núm. 379 de 15 de mayo de 1948, según enmendada, 29 L.P.R.A. see. 271 et seq., del Reglamento Núm. 13 (4ta rev. 1990) de la Junta de Salario Mínimo del Departamento del Trabajo y Recursos Humanos, del Código de Regulación Federal, 29 C.F.R. sec. 541.0 y ss., y de las disposiciones de la Ley de Normas Razonables del Trabajo Federal de 1938 (29 U.S.C. 201 et seq.), mejor conocida como Fair Labor Standards Acts of 1938(1)
*350En su contestación a la querella, COLSA alegó que, con-forme a los antes mencionados Reglamento Núm. 13 de la Junta de Salario Mínimo y Código de Regulación Federal, los empleados querellantes estaban exentos del pago de las horas extras reclamadas dado el carácter profesional o ad-ministrativo de las funciones que ejercían en la compañía.
Luego de los trámites y procedimientos de rigor, inclu-yendo la celebración del juicio en su fondo, el 7 de octubre de 1999, el tribunal de instancia dictó sentencia. Mediante dicho dictamen, declaró con lugar la reclamación de los empleados querellantes, determinando que, conforme la le-gislación y los reglamentos aplicables, éstos no clasificaban como profesionales, por lo que correspondía que se les com-pensara las horas extras reclamadas en la querella(2) En vista de lo anterior, ordenó a COLSA satisfacer el pago por la cantidad adeudada de $354,827.41, en concepto de horas extras, compensadas a tiempo y medio, a favor de los em-pleados,(3) más los intereses legales correspondientes, ade-más de $88,706 en concepto de honorarios de abogado. Se archivó en autos copia de la notificación de la referida sen-tencia el día 8 de octubre de 1999.
El 18 de octubre de 1999, los empleados querellantes presentaron una oportuna moción solicitando determina-ciones de hechos y conclusiones de derecho adicionales, conforme las disposiciones de la Regla 43.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. El 25 de octubre si-*351guíente, la querellada COLSA presentó una moción similar.(4) COLSA presentó, además, una moción de recon-sideración de la sentencia el 5 de noviembre. El 9 de no-viembre del mismo año, el tribunal de instancia dictó una resolución mediante la cual acogió la moción de reconside-ración presentada por COLSA y, obviamente, las solicitu-des de determinaciones de hecho y conclusiones de derecho adicionales presentadas por ambas partes.
Por su parte, el 12 de noviembre siguiente los querellan-tes solicitaron la reconsideración de la sentencia, solicitud que el tribunal acogió para evaluación en conjunto con las mociones antes mencionadas y pendientes de adjudicar. Valga señalar que, entre los reclamos contenidos en la re-ferida moción de reconsideración, la parte querellante soli-citó del tribunal que enmendase su sentencia a los efectos de ordenar a la querellada satisfacerle el pago de una suma igual al doble de la cantidad previamente impuesta a su favor mediante sentencia; cantidad que, según men-cionáramos, se computó en unos $354,827.41. Basó tal so-licitud en las disposiciones contenidas en el Art. 13 de la Ley Núm. 379 (29 L.P.R.A. see. 282), respecto a la imposi-ción de pago de una suma igual al doble de la cantidad en concepto de horas extras no pagadas.(5)
*352Atendidas las dos mociones presentadas por las partes al amparo de la Regla 43.3, ante, el 16 de diciembre de 1999, el tribunal emitió una resolución en la cual formuló ciertas determinaciones de hechos y conclusiones de dere-cho adicionales. A tales fines, expresamente dispuso el tribunal que la referida resolución enmendaba la sentencia dictada el 7 de octubre. Tal resolución fue notificada y ar-chivada en autos el 21 de diciembre de 1999 y puesta en el correo el 23 del mismo mes y año.
Ese mismo día 21 de diciembre de 1999, el tribunal re-solvió, además, las dos mociones de reconsideración pendientes. Asimismo, procedió a notificar nuevamente la sentencia original,(6) titulando dicho escrito como Relación del Caso, Determinaciones de Hechos, Conclusiones de De-recho y Sentencia Enmendada, documento al que nos refe-riremos, en adelante, como "sentencia enmendada”. Re-sulta importante señalar que en la parte dispositiva de la “sentencia enmendada”, el tribunal expresamente decretó la imposición a la parte demandada del pago de una suma igual al doble de la cantidad previamente impuesta en con-cepto de horas extras, cantidad monetaria que estimó pro-cedía adjudicar en derecho a favor de los empleados, con-forme a la Sec. 216(b) de la Ley de Normas Razonables del Trabajo Federal de 1938 (F.L.S.A., por sus siglas en inglés), 29 U.S.C. sec. 216(b);(7) ello, como consecuencia de haber *353determinado, previamente, en la sentencia, que el patrono había incurrido en violación a la See. 207 del referido esta-tuto federal.(8)
El 21 de diciembre de 1999 se archivó en autos una copia de la notificación de la referida “sentencia enmenda-da”; día en que, según señaláramos, se notificó con copia de la resolución que se acogía las determinaciones de hecho adicionales, siendo ambas depositadas en el correo el 23 de diciembre de 1999.
Así las cosas, el 3 de enero de 2000, COLSA presentó una segunda moción, solicitando determinaciones de hecho y conclusiones de derecho adicionales, y alegando que ésta iba dirigida contra la “sentencia enmendada”.(9) Presentó, además, ese mismo día, otra moción de reconsideración de la “sentencia enmendada”. El 14 de enero de 2000, el tribunal emitió dos órdenes separadas, mediante las cuales denegó de plano las dos mociones presentadas por la parte querellada. Se archivó en autos copia de la notificación de ambas el 24 de enero de 2000.
Insatisfecha con tal proceder, el 22 de febrero de 2000 COLSA acudió mediante un escrito de apelación ante el Tribunal de Circuito de Apelaciones. El 14 de marzo de 2000, los empleados querellantes presentaron una moción de desestimación del recurso presentado ante el tribunal *354apelativo alegando la falta de jurisdicción de dicho foro para atenderlo.
En primera instancia, el tribunal apelativo intermedio declaró no ha lugar la referida moción de desestimación mediante resolución de 31 de agosto de 2000. Sin embargo, mediante sentencia de 20 de marzo de 2001, el referido foro reconsideró motu proprio dicha resolución, procediendo a declarar con lugar la moción de desestimación presentada por los empleados querellantes. En consecuencia, deses-timó el recurso de apelación instado por la querellada; ello alegadamente por haberse presentado luego de expirado el término jurisdiccional para acudir en apelación.
COLSA presentó una oportuna moción de reconsidera-ción de la referida sentencia, la cual fue denegada. Incon-forme con el dictamen emitido por el Tribunal de Circuito de Apelaciones, COLSA acudió ante este Tribunal vía re-curso de certiorari. En su escrito, la peticionaria alega que el foro apelativo intermedio incidió al
... determinar que la moción de determinaciones de hechos y conclusiones de derecho adicionales no interrumpió el término para acudir a dicho foro apelativo;
... [sic] Los empleados querellados son empleados exentos del pago de horas extras por estar expresamente excluidos de las disposiciones de la Ley Federal de Normas Razonables del Trabajo.
Expedimos el recurso. Contando con el beneficio de la comparecencia de ambas partes, y estando en posición de resolver el presente recurso, procedemos a así hacerlo(10)
*355h-i h — i
Reiteradamente hemos resuelto que los tribunales deben ser celosos guardianes de su jurisdicción, viniendo obligados a considerar dicho asunto aun en ausencia de señalamiento a esos efectos por las partes, esto es, motu proprio. Juliá et al. v. Epifanio Vidal, S.E., 153 D.RR. 357 (2001); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991). Las cuestiones de jurisdicción, por ser privilegiadas, deben ser resueltas con preferencia. De carecer un tribunal de jurisdicción, lo único que puede hacer es así declararlo y desestimar el caso. Vega et al. v. Telefónica, 156 D.P.R. 584 (2002).
En esencia, nos corresponde resolver en el presente caso si, luego de interrumpido el término para apelar mediante la presentación de una primera solicitud de determinacio-nes de hecho adicionales, y, luego de acogida, resuelta y dictada una sentencia enmendada a la luz de tal solicitud, (i) una parte afectada por tal sentencia enmendada puede presentar una segunda solicitud de tal tipo, y (ii) si esa segunda moción tiene el efecto de interrumpir el término para apelar.
Sabido es que la Regla 43.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, en lo pertinente, que en todos los pleitos el tribunal especificará los hechos probados y separadamente consignará sus conclusiones de derecho y ordenará que se registre la sentencia que corresponda. Acorde con lo anterior, la Regla 43.3 de Procedimiento Civil dispone, en lo relativo al remedio post sentencia de la moción para solicitar determinaciones de hechos y conclusiones de derecho adicionales, que:
*356No será necesario que se consignen determinaciones de he-chos a los efectos de una apelación o revisión, pero a moción de parte presentada a más tardar diez (10) días después de ha-berse archivado en autos copia de la notificación de la senten-cia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por ser innecesarias, de acuerdo a la Regla 43.2, o podrá enmendar o hacer determinaciones adi-cionales, y podrá enmendar la sentencia de conformidad. (En-fasis suplido.) 32 L.P.R.A. Ap. Ill (ed. 1983).
Como razón de ser de la solicitud al tribunal sentenciador para que determine hechos específicos y consigne sus conclusiones de derecho, se ha dicho que se le debe brindar al juez de instancia una oportunidad para que éste quede satisfecho de que ha atendido todas las controversias de forma propia y completa y, además, permitirle a las partes y al foro apelativo estar completamente informados de la base de la decisión o dictamen emitido por el tribunal primario. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 695. Véanse, además: Firpi v. Pan American World Airways, Inc., 89 D.P.R. 197, 218-219 (1963); 9 Wright and Miller, Federal Practice and Procedure: Civil 2d See. 2582 (1995).
Así, cualquiera de las partes en un pleito puede solicitar del tribunal que corrija o enmiende sus determinaciones de hechos o conclusiones de derecho iniciales, o formule determinaciones de hecho o conclusiones de derecho adicionales a las que inicialmente formuló, para que la sentencia quede adecuadamente fundamentada. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie de Puerto Rico, 1997, See. 5001, pág. 314.
En lo relativo a la moción de determinaciones de hechos adicionales, hemos de recordar que dicho mecanismo, utilizado legítimamente, va dirigido a la consecución de un ideal de justicia exento de errores. Roldán v. Luirán, S.M., Inc., 151 D.P.R. 883 (2000). En vista de tal *357propósito, hemos expresado que, “[e]n su proyección adju-dicativa inmediata, su razón es brindarle al tribunal sen-tenciador la oportunidad de enmendar o corregir cualquier error cometido; esto es, hacer cumplida justicia”. íd., pág. 891. Véase Dumont v. Inmobiliaria Estado, Inc., 113 D.P.R. 406 (1982). Dicha moción se presenta para que el tribunal que dictó la sentencia la corrija mediante enmiendas, for-mulando determinaciones de hecho a base de la prueba presentada en el juicio, o conclusiones de derecho pertinen-tes al fallo. Hernández Colón, op. cit., pág. 314.
Hemos advertido, además, que de la letra clara de la citada Regla 43.3 se desprende y resulta obvio que el tribunal de instancia no está obligado a hacer determinaciones de hecho y de derecho adicionales luego de ser solicitadas por una o más partes; ello, de estimar que éstas no proceden. Bids v. Hosp. Guadalupe, 146 D.RR. 267, 319 (1998). Ciertamente, el juez tiene discreción para denegar tal moción, pues, en esencia, sólo procede para corregir errores manifiestos de hechos o de derecho. Cuevas Segarra, op. cit., pág. 695.
Conforme lo anterior, en el caso Bids v. Hosp. Guadalupe, ante, pág. 319, expresamos que la utilización de la palabra “podrá” en el texto de la propia disposición regla-mentaria, le imparte un carácter discrecional para que el juez evalúe si realmente procede hacer las determinacio-nes que le hayan sido solicitadas. Incluso, podemos apre-ciar que la regla advierte claramente que el tribunal podrá enmendar las determinaciones iniciales, y podrá enmendar la sentencia de conformidad.
Por otra parte, reiteradamente hemos indicado que la oportuna presentación de una moción al amparo de la Regla 43.3, ante, interrumpe los términos para presentar una solicitud de reconsideración de la sentencia (Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III), de nuevo juicio (Regla 48 de Procedimiento Civil, 32 L.P.R.A. Ap. III), así como los términos prescritos para apelar o solicitar *358revisión del dictamen emitido por el tribunal de instancia (Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III). Soc. de Gananciales v. Sánchez, 148 D.P.R. 326 (1999); Figueroa v. Del Rosario, 147 D.P.R. 121 (1998).(11)
En cuanto a la aplicación práctica de las citadas disposiciones reglamentarias, en ocasión de resolver Andino v. Topeka, Inc., 142 D.P.R. 933 (1997), expresamos que, en apariencia, las citadas Reglas 43.3 y 43.4 de Procedimiento Civil no visualizan otro requisito interruptor que no sea presentar dicha moción dentro de los diez días siguientes al archivo en autos de la notificación de la sentencia. Expresamos, sin embargo, que esa interpretación no armonizaba con el principio rector procesal que inspira la solución justa, rápida y económica de todo pleito. Andino v. Topeka, Inc., pág. 937; Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Atendiendo tal preocupación, resolvimos que sólo una oportuna y bien formulada solicitud de determinaciones de hechos adicionales, es la que interrumpe los términos para interponer una apelación, entre otros recursos.
Afirmamos, además, que para que proceda una moción al amparo de la Regla 43.3, ante, ésta ha de exponer cuestiones sustanciales relacionadas con determinaciones de hechos o conclusiones de derecho materiales. “La práctica forense exige que toda moción sobre determinaciones de hechos adicionales o de enmienda, constituya una propuesta que exponga, con suficiente particularidad y especificidad, los hechos que el promovente estima probados y fundarse en cuestiones sustanciales relacionadas con de-*359terminaciones de hechos pertinentes.” Andino v. Topeka, Inc., ante, págs. 939-940. Véase Cuevas Segarra, op..cit, pág. 695.
Así, pues, interpuesta una moción al amparo de la susodicha regla que cumple con los requisitos antes esbozados —Andino v. Topeka, Inc., ante— se interrumpe el término para acudir en revisión de la sentencia, y según la Regla 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, comienza a correr nuevamente tan pronto se archive en autos copia de la notificación de las determinaciones y conclusiones sometidas. Rodríguez v. Zegarra, 150 D.P.R. 649 (2000).
h-i [ — 4 I — (
Este Tribunal no ha tenido la oportunidad de expresarse anteriormente sobre el asunto particular que hoy nos ocupa. Si bien en múltiples ocasiones hemos analizado e interpretado la Regla 43.3 de Procedimiento Civil, ante, nunca hemos evaluado la procedencia de una segunda mo-ción para solicitar determinaciones de hecho y conclusio-nes de derecho en las circunstancias en que aquí se nos plantea.
Sabido es que nuestra Regla 43.3, ante, proviene de la Regla 52(b) de Procedimiento Civil federal, por lo que en más de una ocasión hemos utilizado la jurisprudencia nor-teamericana, por su fuerza persuasiva, en apoyo de nues-tras decisiones. Es de notar que con relación al asunto es-pecífico que hoy nos toca resolver no hemos encontrado ningún pronunciamiento que nos ayude en torno al curso decisorio a seguir en el presente caso. Ello, naturalmente, no es óbice para disponer de la controversia ante nos.
Procedemos pues, a resolver i y a interpretar nuestra Regla 43.3, ante, siguiendo el mandato dispuesto *360en el Art. 7 de nuestro Código Civil(12) que nos impone la obligación de crear derecho en aquellos casos en que exista oscuridad o lagunas jurídicas. En virtud del tal artículo hemos establecido que la función de la jurisprudencia es interpretar y aplicar la ley a casos concretos, llenar lagunas cuando las hay y, en lo posible, armonizar las disposiciones de ley que estén o que parezcan estar en conflicto. Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975).
IV
Con tales pronunciamientos en mente, procedemos a evaluar el asunto ante nuestra consideración. Al así ha-cerlo, examinamos los posibles escenarios que existen res-pecto a esta situación.
Primero atenderemos las instancias en las que no procede la presentación de una segunda moción al amparo de la Regla 43.3, ante. Si evaluamos los contornos de la referida regla, resulta claro que no procede una segunda solicitud de determinaciones de hecho cuando es instada debido a la insatisfacción de la parte promovente ante la negativa del tribunal de acoger las determinaciones propuestas en una primera solicitud a tales efectos. Es decir, una parte no puede, a través de una segunda moción, solicitar del tribunal que evalúe las mismas propuestas de determinaciones de hecho que presentó en la primera moción.
Del mismo modo entendemos que si una sentencia original sufre modificaciones en las determinaciones de *361hecho, tras haberse considerado las solicitudes de hechos adicionales presentadas por las partes, no resultaría pro-cedente una segunda solicitud del mismo tipo cuando las determinaciones propuestas ya fueron o pudieron haber sido presentadas en la primera solicitud. Tampoco procede-ría si las determinaciones adicionales que se solicitan no están claramente dirigidas o íntimamente relacionadas con las nuevas determinaciones de hechos a las que llegó el tribunal.
Asimismo, somos del criterio de que si una sentencia original es enmendada al amparo de las solicitudes de hechos sometidas por ambas partes, pero la enmienda no es una enmienda sustancial, de modo que la sentencia original permanece en esencia inalterada, tampoco procedería una segunda solicitud de determinaciones de hechos ya que se trataría, en efecto, de la misma sentencia; con relación a ésta, ya tuvieron la partes una oportunidad previa de utilizar el mecanismo contenido en la Regla 43.3.
Vemos pues, que la presentación de subsiguientes mo-ciones para solicitar determinaciones de hecho, en estas instancias, no procedería y menos aún tendría el efecto de interrumpir nuevamente el término para apelar. Permi-tirlo implicaría actuar de forma contraria a los principios, reiteradamente expresados por este Tribunal, relativos al interés de evitar la congestión en los calendarios y las de-moras innecesarias en el trámite judicial. Tampoco promo-vería el cumplimiento de los objetivos de las Reglas de Pro-cedimiento Civil a los efectos de dilucidar rápida, económica y justicieramente toda causa. Cuevas Segarra, op. cit., pág. 784; Reyes v. E.L.A. et al., 155 D.P.R. 799 (2001); Vega v. Alicea, 145 D.P.R. 236 (1998).
Por otro lado, veamos ahora dos instancias o situaciones en las que el fin de impartir justicia, la equidad y el pro-pósito mismo de la Regla 43.3, nos inclinan a favorecer la presentación de una segunda solicitud de determinaciones de hechos adicionales.
*362Uno de estos casos es cuando las determinaciones a las que llega un tribunal, luego de haber considerado las solicitudes de determinaciones de hecho y de derecho de las partes, tienen el efecto de modificar o enmendar la sentencia original a los fines de alterar sustancialmente el resultado del caso o bien producir un cambio sustancial en ella. En tal escenario la parte afectada debe tener la oportunidad de presentar una segunda moción bajo la Regla 43.3. Esto, siempre y cuando dicha moción vaya dirigida exclusivamente a los nuevos pronunciamientos y nuevas determinaciones de hecho y conclusiones de derecho de la sentencia enmendada, no contenidas en la sentencia original ni en la primera solicitud de determinaciones de hecho presentada por el que ahora promueve la segunda.
Favorecemos la presentación de una subsiguiente solici-tud de determinaciones adicionales en tal situación por en-tender que esa sentencia enmendada constituye una nueva providencia judicial distinta y separada a la original, contra la cual estarían disponibles los distintos remedios post sentencia que prescribe nuestro ordenamiento, entre ellos el provisto por la Regla 43.3. En tal caso, y tratándose de una “nueva” sentencia, la interposición de la referida soli-citud sí tendría el efecto de interrumpir el término para apelar aun cuando fuese presentada luego de los diez días de archivada en autos notificación de la sentencia original. Claro está, tendría que presentarse en el término de diez días a partir del archivo en autos de copia de la notifica-ción de la “nueva” sentencia.
Otra instancia donde estimamos procedente la presen-tación de una segunda moción al amparo de la Regla 43.3, ante, sería cuando la primera solicitud de determinaciones de hecho presentada por una o ambas partes, aun sin tener el efecto de enmendar la sentencia, resulta en la incorpo-ración de nuevas determinaciones de hecho o conclusiones de derecho no incluidas en la sentencia original, las cuales *363cambian sustancialmente los fundamentos o el razona-miento del tribunal. En tal escenario procede una segunda solicitud de este tipo por aquella parte a quien estas nue-vas determinaciones del tribunal le hayan sido adversas.
Precisamos que esta segunda solicitud sólo procedería cuando las determinaciones de hecho y conclusiones de de-recho propuestas por la parte afectada sean distintas a las presentadas en su primera solicitud. Además, éstas ten-drían que ir dirigidas y estar intrínsecamente relacionadas a las nuevas determinaciones establecidas por el tribunal. De no cumplir con estos dos requisitos, no cabría la posibi-lidad de permitir una segunda solicitud para insistir en que el tribunal acoja idénticas determinaciones de hecho que en un principio no adoptó. Tampoco estaría disponible para volver a impugnar las determinaciones de hecho del tribunal contenidas en la sentencia original que fueron o muy bien pudieron ser objeto de impugnación al presentar la primera solicitud de determinaciones de hecho adicionales.
En estas dos instancias la interposición de una segunda moción sí tendría un efecto interruptor en el término para apelar, ya que no podría sostenerse que el propósito de esta moción sería meramente extender de forma indefinida dicho término. En la primera instancia, según vimos, esta-ríamos ante una nueva providencia judicial, por lo que a partir de ella empezarían a transcurrir nuevos términos con relación a los remedios post sentencia.
Con relación a la segunda instancia discutida, tampoco podría argüirse que el objetivo de la segunda solicitud se-ría expandir injustificadamente el término para apelar. Ello considerando que a pesar de no tratarse de un nuevo dictamen, al serle adversas las nuevas determinaciones del tribunal, y al no haber estado la parte originalmente ex-puesta a éstas —las cuales son fundamentales— sería in-justo privarle del mecanismo que las reglas le ofrecen a toda parte de acudir al foro sentenciador para objetar y *364refutar las determinaciones de hecho establecidas por él, antes de recurrir en apelación. Ante unas determinaciones de hecho y conclusiones de derecho nuevas, y fundamenta-les, que le son adversas y a las que se enfrenta por primera vez, la parte debe tener la oportunidad de refutarlas me-diante otra solicitud en virtud de la Regla 43.3 de Procedi-miento Civil, ante.
En tal caso no podría hablarse de una segunda oportu-nidad para impugnar las determinaciones de hecho del tribunal luego de haberlo intentado con una primera solicitud al amparo de la Regla 43.3, lo cual vimos estaría vedado. Tratándose de nuevas determinaciones hechas por el tribunal, esa moción, si bien sería una segunda solicitud de de-terminaciones de hecho adicionales dentro del trámite judicial, realmente sería la primera y única en la cual la parte tendría la oportunidad de impugnarlas y de reaccio-nar ante ellas.
Si en estas dos instancias discutidas no se permitiera la presentación de una segunda solicitud al amparo de la Re-gla 43.3, ¿qué oportunidad tendrá la parte afectada de re-accionar? Podría pensarse en la apelación como posible respuesta. Sin embargo, tal razonamiento en estas instan-cias particulares tendría el efecto de contravenir con el propósito mismo de la Regla 43.3, que le provee a las par-tes un mecanismo previo a la iniciación del trámite apelativo. No se le ofrecería la oportunidad al juez de ins-tancia de quedar satisfecho al haber atendido todas las controversias de forma propia y completa, ni se le permiti-ría a las partes y al foro apelativo estar completamente informados de la base de la decisión. Cuevas Segarra, op. cit., pág. 695; Firpi v. Pan American World Airways, Inc., ante. Tampoco se cumpliría con la razón principal de la referida regla que consiste en brindarle al foro sentencia-dor la oportunidad de enmendar o corregir cualquier error cometido, y así hacer cumplida justicia. Andino v. Topeka, ante; Dumont v. Inmobiliaria Estado Inc., ante.
*365Recapitulando, establecemos que los contornos de la Re-gla 43.3 claramente prohíben la interposición de subsi-guientes mociones solicitando unas determinaciones de he-cho y conclusiones de derecho adicionales, cuando el propósito es tener una segunda oportunidad para tratar de lograr lo que en una primera moción del mismo tipo no se pudo. Esto es, que el tribunal acogiera, modificara o aña-diera las mismas determinaciones de hecho presentadas en la solicitud original. Así también, prohíbe mociones sub-siguientes cuando en virtud de unas solicitudes de determi-naciones de hecho y conclusiones de derecho presentadas por ambas partes, el tribunal realiza enmiendas a su dic-tamen original pero éste permanece esencialmente inalte-rado, entendiéndose entonces que se trata de la misma sentencia. En estos casos, la interposición de mociones su-cesivas en virtud de la Regla 43.3, luego de transcurridos los diez días jurisdiccionales para interponer dicha solici-tud, no tendrán el efecto de interrumpir el término para apelar.
Por otro lado, si una sentencia es enmendada sustancial-mente o, aun sin ser enmendada, el tribunal llega a unas determinaciones de hecho y conclusiones de derecho nuevas y distintas, tras haber considerado solicitudes previas ins-tadas al amparo de la Regla 43.3, la parte que resulte ad-versamente afectada tendrá derecho a presentar una subsi-guiente moción solicitando determinaciones de hecho adicionales. Claro está, sólo procederá si en la nueva soli-citud incluye determinaciones de hecho y conclusiones de derecho distintas a las presentadas en la primera solicitud y si ellas están estrechamente relacionadas con las nuevas determinaciones establecidas por el tribunal. En estos ca-sos la interposición de la segunda moción sí tendrá el efecto de interrumpir el término para apelar.
Razonamiento similar al antes expuesto ha sido utili-zado en la jurisdicción norteamericana en relación con la moción de reconsideración, que, como es sabido, constituye *366otro de los mecanismos post sentencia que provee el ordena-miento jurídico. Se ha determinado que una segunda mo-ción de reconsideración no interrumpe el término para ape-lar cuando “ ‘[is] based upon substantially the same grounds as urged in the earlier motion’ Charles L.M. v. Northeast Indep. School Dist., 884 F.2d 869, 870 (5to Cir. 1989), citando a Ellis v. Richardson, 471 F.2d 720, 721 (5to Cir. 1973). Véanse: Acevedo-Villalohos v. Hernández, 22 F.3d 384, 390 (ler Cir. 1994); Aybar v. Crispin-Reyes, 118 F.3d 10 (ler Cir. 1997). Ahora bien, sí se ha señalado que: “in order for second reconsideration motion again to toll appeal period, the trial court’s disposition of the first motion ‘must result in a judgment which is substantively altered’ ”. (Énfasis suplido.) Aybar v. Crispin-Reyes, ante, pág. 15 esc. 4, citando a 9 Moore’s Federal Practice Sec. 204.12(1).
Estimamos razonable trasladar esta línea de pensa-miento a la interpretación de nuestra Regla 43.3.
V
En el presente caso la peticionaria COLSA, si bien acepta que sería improcedente que se le permitiera presen-tar subsiguientes solicitudes de determinaciones adiciona-les contra una misma sentencia, aduce como justificación a la procedencia de su “segunda” moción, que en el presente caso hubo una sentencia enmendada, la cual es distinta y separada de la original. Arguye que tratándose de una pro-videncia judicial nueva, contra la cual comienzan a trans-currir nuevamente todos los términos aplicables a los re-medios posteriores a la sentencia disponibles en nuestro ordenamiento procesal civil, su segunda solicitud resultaba procedente.
A esos efectos, argumenta que el tribunal, al enmendar la sentencia original, realizó nuevas determinaciones con fundamentos legales adicionales, por lo que la enmienda a *367la sentencia permite y hace procedente que se presente una nueva moción de determinaciones de hecho y conclu-siones de derecho adicionales contra esa “nueva” sentencia.
Si bien coincidimos con la peticionaria en su tesis de que contra una nueva sentencia procedería una segunda mo-ción al amparo de la Regla 43.3, entendemos que no le asiste la razón al sostener que su caso gira en torno a una sentencia enmendada, separada y distinta a la original.
De una evaluación del expediente claramente surge que las dos mociones mediante las cuales se solicitan determi-naciones de hecho y conclusiones de derecho adicionales presentadas por COLSA, son IDÉNTICAS en contenido. Según reseñáramos en la exposición de los hechos,(13) pre-cisa destacar que COLSA, en la primera moción, solicitó al Tribunal de Primera Instancia que realizara las siguientes conclusiones de derecho adicionales, a saber:
3(a) Que COLSA, Inc. tiene derecho a rembolsar a los que-rellantes aquellas deducciones a su salario efectuadas en vio-lación de 29 CFR 541.118(a) con el propósito de preservar su condición de empleados exentos.
(b) Que por razón de su condición de profesionales exentos los querellantes no tienen derecho al pago de horas extras.
(c) Que ante las claras inconsistencias entre testimonio pre-vio bajo juramento y el testimonio brindado bajo juramento en este caso, la querellante Isis Soraya Laham Bauzó incurrió en perjurio.
Solicitó, además, un total de siete determinaciones de hechos adicionales. Por su parte, en la segunda moción, solicitó al tribunal que emitiese las mismas siete determi-naciones de hecho adicionales que había presentado contra la sentencia original. En cuanto a las conclusiones de de-recho, las transcribió idénticas a como aparecen en la pri-mera solicitud, excepto que añadió una conclusión de dere-cho adicional, a saber:
3(c) Que lo resuelto en los casos de Auer, et. al v. Robbins, *368519 US 452 (1997); US Supreme Court, 3WH Cases 2d 1249, February 19, 1997, Digiore v. Ryan, 172 F.3d 454 (7th Cir. 1999) y Kelly v. City of Mount Vernon, 162 F.3d 765 (2nd Cir. 1998), sostienen las conclusiones de derecho (a) y (b) anteriores.
La peticionaria admite que las determinaciones de he-chos solicitadas en la segunda moción son idénticas a las que originalmente solicitó a raíz de la sentencia original. Ello no obstante, argumenta que era menester que ello fuera así, puesto que el foro primario no acogió ninguna de dichas determinaciones de hecho en su sentencia enmen-dada y que, de haberlas acogido, hubiese sido innecesario solicitarlas por segunda vez. Según mencionáramos, para justificar tal curso de acción, aduce que la sentencia en-mendada es una providencia judicial totalmente nueva, que creó ciertas expectativas procesales como para poder presentar nuevamente remedios contra ella.
Luego de evaluar el contenido de la sentencia original, nos percatamos de que se trata de un dictamen, en su ma-yoría, idéntico en contenido al de la sentencia enmendada y notificada en ocasión de resolver las mociones presentadas por las partes al amparo de la Regla 43.3. Ciertamente, se añadieron ciertas determinaciones adicionales y se en-mendó la parte dispositiva para incluir el aspecto del pago de una suma igual al doble. No obstante lo anterior, ello no nos mueve a concluir que estamos ante una sentencia nueva o sustancialmente distinta. La sentencia enmen-dada es enteramente igual a la original, consta de igual número de páginas que la original; sesenta y ocho páginas, de idéntico contenido, salvo por la frase enmendatoria de la parte dispositiva antes mencionada. Al evaluar ambos escritos y la resolución que acoge las determinaciones y conclusiones que entendió prudente añadir, notamos que el tribunal a quo lo que hizo fue complementar su dictamen original. Amplió lo discutido y reseñado en la sentencia original y sustentó lo determinado previamente según le fue solicitado por las partes.
*369La sentencia en este caso no ha sufrido una modifica-ción sustancial a los efectos de entenderse que se trata de una nueva providencia judicial, en cuyo caso, conforme lo expresado anteriormente, sí procedería una segunda mo-ción en virtud de la Regla 43.3. Más bien estamos ante una sentencia enmendada casi idéntica a la anterior, contra la cual no es procedente presentar una segunda solicitud de determinaciones de hechos. La similitud entre las dos soli-citudes instadas por la peticionaria en virtud de la Regla 43.3, evidencian la intención de ésta de aprovecharse de una segunda oportunidad para conseguir que el tribunal adoptara las mismas determinaciones que no acogió en la primera solicitud presentada.
De todo lo anterior se desprende que la peticionaria lo que pretendió fue utilizar los mecanismos y remedios pro-cesales posteriores a la sentencia como un sustituto del recurso de revisión, y como subterfugio para dilatar los procedimientos ante el foro de instancia. El curso de acción llevado a cabo por COLSA demuestra una práctica abusiva de los procedimientos, puesto que pretendió interrumpir el término para apelar con la mera presentación de una soli-citud, previamente presentada, alegando que el tribunal había emitido una nueva sentencia cuando la sentencia era esencialmente la misma. No podemos permitir que ello su-ceda y cegarnos ante la realidad de que la peticionaria pre-tendió extender el plazo para apelar injustificadamente.
Ciertamente, la flexibilidad en la interpretación de las normas procesales cobra especial relevancia cuando se trata de una determinación de jurisdicción, pues son éstas las que abren o cierran las puertas de entrada a los tribunales apelativos. Empress Hotel, Inc. v. Acosta, 150 D.RR. 208 (2000). Ahora bien, ello no significa que una parte adquiera el derecho a que su caso tenga vida eterna en los tribunales, manteniendo a la otra parte en un estado de incertidumbre. Mun. de Arecibo v. Almac. Yakima, 154 D.P.R. 217 (2001).
*370Desde la aprobación de nuestro ordenamiento procesal, todas las partes han litigado sus controversias con la seguridad de que hay unos términos claros y precisos para recurrir en alzada de una decisión que les afecte. Permitir que una parte insatisfecha con ciertas enmiendas realizadas a una sentencia que le fue adversa, pueda seguir presentando segundas, terceras o subsiguientes mociones al amparo de la Regla 43.3, alegando erróneamente que se trata de una sentencia enmendada constitutiva de una nueva providencia judicial, todo esto con el fin de interrumpir el plazo para recurrir al tribunal apelativo, sería elaborar una ficción jurídica insostenible mediante una interpretación incorrecta de las Reglas 43.3, 43.4 y 53.1 de Procedimiento Civil, ante.
No podemos finalizar sin antes reiterar que un recurso tardío sencillamente adolece del grave e insubsanable efecto de privar de jurisdicción al tribunal al cual se recurre. Juliá et al. v. Epifanio Vidal, S.E., ante; Hernández v. Marxuach Const. Co., 142 D.P.R. 492 (1997). Como tal, su presentación carece de eficacia y no produce ningún efecto jurídico, pues ya en el momento de su presentación no hay autoridad judicial para acogerlo. Id. Sobre el concepto medular de jurisdicción se sostiene toda la vitalidad y autoridad de los tribunales en nuestro sistema de gobierno. Empress Hotel, Inc. v. Acosta, ante. Cuando un tribunal dicta una sentencia sin tener jurisdicción sobre las partes o la materia, su decreto es jurídicamente inexistente. El que un tribunal acoja un recurso a sabiendas de que carece de autoridad para entender en él es una actuación ilegítima. Empress Hotel, Inc. v. Acosta, ante. Así, la falta de jurisdicción de un tribunal para entender en un recurso es un defecto procesal insubsanable.
En el caso de autos, el tribunal de instancia dictó sen-tencia el 7 de octubre de 1999, notificada a las partes y archivada en autos el 8 del mismo mes y año. Por lo tanto, *371la oportuna presentación de la primera solicitud de deter-minaciones de hecho adicionales, la cual cumplía, además, con los parámetros establecidos en Andino v. Topeka, Inc., ante, interrumpió el término jurisdiccional para recurrir en alzada hasta tanto el tribunal a quo archivó en autos una copia de la notificación de la resolución que la adju-dicó, y de la sentencia enmendada a tales efectos; esto es, el 23 de diciembre de 1999. A partir de esta última fecha fue que comenzó a transcurrir nuevamente el plazo para apelar. Dicho término venció, pues, el 23 de enero de 2000, por lo que la presentación por la peticionaria, el 22 de fe-brero de 2000, de su recurso ante el foro apelativo fue tardía.
VI
Por los fundamentos antes expuestos, procede confirmar la sentencia emitida en el presente caso por el Tribunal de Circuito de Apelaciones.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

 Reclamaron los intereses legales correspondientes al amparo del Art. 1649 del Código Civil, 31 L.RR.A. see. 4591, además de aquellos que correspondieran en derecho sobre la cantidad adeudada, según lo dispuesto en la Regla 44.3(a)(b) de Procedimiento Civil, 32 L.P.R.AAp. III. Reclamaron honorarios de abogado conforme lo dispuesto para los procedimientos de reclamaciones laborales. Véase 32 L.P.R.A. sees. 3114 — 3117.


 Halló al patrono incurso en violación a los Arts. 2, 3 y 5 de la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. sees. 271, 272 y 274, respectivamente); a la See. 207 del Fair Labor Standards Act, 29 U.S.C. sec. 207, y del Código de Regulación Federal, 29 C.F.R. sec. 541.0 et seq.


 Basó tal determinación en las disposiciones contenidas en el Art. 5 de la Ley Núm. 379, ante, 29 L.RR.A. see. 274; según tal artículo ordena que todo patrono de una industria en Puerto Rico cubierta por las disposiciones de la Ley de Normas Razonables del Trabajo Federal de 1938 (Fair Labor Standards Act of 1938), sólo vendrá obligado a pagar por cada hora extra de trabajo en exceso de la jomada legal de ocho horas un tipo de salario a razón de tiempo y medio del tipo convenido para las horas regulares.


 Precisa destacar que COLSA solicitó al Tribunal de Primera Instancia que realizara las siguientes conclusiones de derecho adicionales, a saber:
“3(a) Que COLSA, Inc. tiene derecho a rembolsar a los querellantes aquellas deducciones a su salario efectuadas en violación de 29 CFR 541.118(a) con el propó-sito de preservar su condición de empleados exentos.
“(b) Que por razón de su condición de profesionales exentos los querellantes no tienen derecho al pago de horas extras.
“(c) Que ante las claras inconsistencias entre el testimonio previo bajo jura-mento y el testimonio brindado bajo juramento en este caso, la querellante Isis So-raya Laham Bauzó incurrió en perjurio.”
Solicitó, además, un total de siete de determinaciones de hechos adicionales.


 La referida sección de ley dispone, en lo pertinente, como sigue:
“Todo empleado que reciba una compensación menor que la fijada en las sees. 271 a 288 de este título para horas regulares y horas extras de trabajo o para el período señalado para tomar los alimentos tendrá derecho a recobrar de su patrono mediante acción civil las cantidades no pagadas, más una suma igual por concepto de liquidación de daños y perjuicios, además de las costas, gastos y honorarios de abo-gados del procedimiento.” (Énfasis suplido.) 29 L.P.R.A. see. 282.


 Entiéndase la emitida el 7 de octubre de 1999, y notificada el 8 de ese mismo mes y año.


 Nótese que el tribunal a quo entendió procedente adjudicar tal suma, no a base del Art. 13 de la Ley Núm. 379, ante, según solicitó la parte querellante, sino a base de lo dispuesto en 29 U.S.C. sec. 216(b) del estatuto federal.
La citada sección de ley provee similares términos que el Art. 13 de la Ley Núm. 379, ante, a los efectos del pago de una suma igual al doble de la cantidad adeudada en concepto de horas extras.
Así, dispone, en lo pertinente, como sigue:
“b) Damages; right of action; attorney’s fees and costs; termination of right of action
“Any employer who violates the provisions of section 206 or section 207 of this title shall be hable to the employee or employees affected in the amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional equal amount as liquidated damages.” (Énfasis suplido.)


 Precisa destacar, además, que tal escrito, al cual nos referiremos como “sen-tencia enmendada”, constaba de igual número de páginas que el original; sesenta y ocho páginas, de idéntico contenido, salvo por la frase enmendatoria de la parte dispositiva antes mencionada.


 De suma importancia precisa destacar que esta segunda moción es idéntica a la primera, en cuanto a las determinaciones de hecho adicionales que solicitó la querellada COLSA contra la sentencia original.
En cuanto a la solicitud de conclusiones de derecho, las transcribió idénticas a como aparecen en la primera solicitud (véase el esc. núm. 4), excepto que añadió una conclusión de derecho adicional, a saber:
“3(c) Que lo resuelto en los casos de Auer, et. al v. Bobbins, 519 US 452 (1997); US Supreme Court, 3WH Cases 2d 1249, February 19, 1997, Digiore v. Byan, 172 F.3d 454 (7th Cir. 1999) y Kelly v. City of Mount Vernon, 162 F.3d 765 (2nd Cir. 1998), sostienen las conclusiones de derecho (a) y (b) anteriores.”

A tales efectos debemos señalar que el Tribunal de Primera Instancia consideró los tres casos al emitir su sentencia original y la enmendada.



 Según podemos apreciar, la controversia gira principalmente alrededor de los planteamientos relacionados con la norma procesal dispuesta en la Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Precisa destacar que nada se ha esbozado, ni por el foro apelativo ni por las partes, en cuanto a la “segunda” moción de reconsideración presentada por la peti-cionaria COLSA. Claro está, ello nada abonaría a la resolución del caso de autos, pues, procedente o no en derecho, tal “segunda” moción de reconsideración contra la “sentencia enmendada” de todos modos fue rechazada de plano por el tribunal de instancia. Ello mediante la orden emitida el 14 de enero de 2000. Por consiguiente, *355jamás tuvo efecto interraptor sobre el término para apelar. Véase Regla 47 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. Ill, y su jurisprudencia interpretativa.
Aclarado ló anterior, limitamos nuestra discusión al asunto precisamente seña-lado por la peticionaria como error cometido por el tribunal apelativo; esto es, el error relacionado a la interpretación de la Regla 43.3, ante.


 La propia Regla 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, así lo ordena:
“Radicada una moción por cualquier parte en el pleito para que el tribunal enmiende sus determinaciones o haga determinaciones iniciales o adicionales, que-darán interrumpidos los términos que establecen las Reglas 47, 48 y 53, para todas las partes. Estos términos comenzarán a correr nuevamente tan pronto se archive en autos copia de la notificación de las determinaciones y conclusiones solicitadas.” (Én-fasis suplido.)


 El artículo antes mencionado dispone:
“El tribunal que rehúse fallar a pretexto de silencio, obscuridad, o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.
“Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los princi-pios generales del derecho, y los usos y costumbres aceptados y establecidos.” 31 L.P.R.A. see. 7.


 Véanse eses. 4 y 9.